Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Robert Auerbach (Reg. No. 46525) on April 30 2021. 
The application has been amended as follows:

In the claims
1.	(currently amended)	A method of applying a search engine query against a transcript data source, the method comprising:
parsing the search engine query into literals and operators, wherein each of the literals comprises at least one word and wherein each of the operators is one of a binary operator and a unary operator, and the operators include at least one of phrase operators, conversation operators, and time operators;
generating a query matrix from the literals;
generating a transcript matrix from the transcript data source, wherein the transcript data source comprises metadata-enriched text generated from recorded or streamed audio communications;
transforming the query matrix and the transcript matrix into a query word embedding matrix and a transcript word embedding matrix utilizing a multi-dimensional word embedding for each of the words in the query matrix and the transcript matrix, wherein the query word embedding matrix is created by replacing each word in the query matrix with the multi-dimensional word embedding for that word and the transcript word embedding matrix is created by replacing each word in the transcript matrix with the multi-dimensional word embedding for that word;
determining a cross-correlation of the query word embedding matrix and the transcript word embedding matrix, wherein determining the cross-correlation includes at least one of:
computing a sum of dot products of the query word embedding matrix and the transcript word embedding matrix; and

on condition when the fast Fourier transformation system is used:
applying a fast Fourier transform to the query word embedding matrix and the transcript word embedding matrix to produce a transformed query matrix and a transformed transcript matrix;
determining a point-wise product of the transformed query matrix and the transformed transcript matrix; and
applying an inverse fast Fourier transform to recover the cross-correlation of the transformed query matrix with the transformed transcript matrix;
applying a softness map to the cross-correlation to determine one or more matches for each of the literals, the softness map generated from a softness associated with each of the literals, wherein the softness associated with each of the literals determines how much semantic difference is permitted between the literal and the one or more matches for that literal, and wherein the one or more matches are identified from the cross-correlation cross-correlations that fall within a softness threshold;
building a tree of operations, the tree of operations comprising the literals and the operators of the search engine query;
combining the one or more matches utilizing the tree of operations and the operators to generate search results, each of the operators corresponding to a combination operation for the matches, wherein the combination operation operators include:
“and” where a weight of the one or more matches is a product of input weights;
“or” where the weight of the one or more matches is a sum of input weights; and

returning the search results after performing each binary or unary operation on values matches associated with the literals comprising the tree of operations.
2–4.	(canceled)	
5.	(currently amended)	The method of claim 1, further comprising:
determining [[if]] when at least one of the literals comprises two or more words; and
on condition when that at least one of the literals comprises the two or more words, applying a Gaussian kernel to the transcript word embedding matrix before determining the cross-correlation using the fast Fourier transformation system.
6.	(previously presented)	The method of claim 1, wherein determining the cross-correlation of the query matrix and the transcript matrix comprises:
determining query word-transcript word pairs, wherein the sum of dot products for each of the query word-transcript word pairs are stored in a sparse matrix and are retrievable from the sparse matrix, wherein the sparse matrix is a quantitative thesaurus matrix;
sending a control to the quantitative thesaurus matrix to return a similarity score for each of the query word-transcript word pairs; and
setting the cross-correlation equal to the similarity score.
7.	(previously presented)	The method of claim 1, wherein the transcript data source comprises one or more documents, further comprising:

sending a control to the quantitative thesaurus matrix to return similar words, the similar words having a similarity score above a thresholding softness for each of the literals;
determining a set of the one or more documents having at least one of the similar words; and
utilizing the set of the one or more documents as the transcript data source.
8.	(previously presented)	The method of claim 1, wherein the search engine query further comprises non-speech information, further comprising adding a non-speech information dimension to the query matrix and the transcript matrix.
9.	(original)	The method of claim 8, wherein the non-speech information is an emotion model:
the non-speech information dimension of the query matrix being a query flag; and
the non-speech information dimension of the transcript matrix being an output of the emotion model.
10.	(original)	The method of claim 8, wherein the non-speech information is speaker metadata:
the non-speech information dimension of the query matrix being a query flag; and
the non-speech information dimension of the transcript matrix being an indication of a speaker.
11.	(currently amended)	A computing apparatus, the computing apparatus comprising:
a processor; and

parse a search engine query into literals and operators, wherein each of the literals comprises at least one word and wherein each of the operators is one of a binary operator and a unary operator, and the operators include at least one of phrase operators, conversation operators, and time operators;
generate a query matrix from the literals;
generate a transcript matrix from a transcript data source, wherein the transcript data source comprises metadata-enriched text generated from recorded or streamed audio communications;
transform the query matrix and the transcript matrix into a query word embedding matrix and a transcript word embedding matrix utilizing a multi-dimensional word embedding for each of the words in the query matrix and the transcript matrix, wherein the query word embedding matrix is created by replacing each word in the query matrix with the multi-dimensional word embedding for that word and the transcript word embedding matrix is created by replacing each word in the transcript matrix with the multi-dimensional word embedding for that word;
determine a cross-correlation of the query word embedding matrix and the transcript word embedding matrix, wherein determining the cross-correlation includes at least one of:
compute a sum of dot products of the query word embedding matrix and the transcript word embedding matrix; and
use a fast Fourier transformation system on the query word embedding matrix and the transcript word embedding matrix;
when the fast Fourier transformation system is used:
apply a fast Fourier transform to the query word embedding matrix and one of the transcript word embedding matrix, to produce a transformed query matrix and a transformed transcript matrix;
determine a point-wise product of the transformed query matrix and the transformed transcript matrix; and
apply an inverse fast Fourier transform to recover the cross-correlation of the transformed query matrix with the transformed transcript;
apply a softness map to the cross-correlation to determine one or more matches for each of the literals, the softness map generated from a softness associated with each of the literals, wherein the softness associated with each of the literals determines how much semantic difference is permitted between the literal and the one or more matches for that literal, and wherein the one or more matches are identified from the cross-correlation cross-correlations that fall within a softness threshold;
build a tree of operations, the tree of operations comprising the literals and the operators of the search engine query;
combine the one or more matches utilizing the tree of operations and the operators to generate search results, each of the operators corresponding to a combination operation for the matches, wherein the combination operation operators include:
“and” where a weight of the one or more matches is a product of input weights;
“or” where the weight of the one or more matches is a sum of input weights; and

return search results after performing each binary or unary operation on values matches associated with the literals comprising the tree of operations.
12–14.	(canceled)	
15.	(currently amended)	The computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
determine when at least one of the literals comprises two or more words; and
on condition when that at least one of the literals comprises the two or more words, apply a Gaussian kernel to the transcript word embedding matrix before determining the cross-correlation using the fast Fourier transformation system.
16.	(previously presented)	The computing apparatus of claim 11, wherein determining the cross-correlation of the query matrix and the transcript matrix comprises:
on condition the compute the sum of dot products occurs:
determine query word-transcript word pairs, wherein the sum of dot products for each of the query word-transcript word pairs are stored in a sparse matrix and are retrievable from the sparse matrix, wherein the sparse matrix is a quantitative thesaurus matrix;
send a control to the quantitative thesaurus matrix to return a similarity score for each of the query word-transcript word pairs; and
set the cross-correlation equal to the similarity score.

on condition the compute the sum of dot products occurs:
determine query word-transcript word pairs, wherein the sum of dot products for each of the query word-transcript word pairs are stored in a sparse matrix and are retrievable from the sparse matrix, wherein the sparse matrix is a quantitative thesaurus matrix;
send a control to the quantitative thesaurus matrix to return similar words, the similar words having a similarity score above a thresholding softness for each of the literals;
determine a set of the one or more documents having at least one of the similar words; and
utilize the set of the one or more documents as the transcript data source.
18.	(previously presented)	The computing apparatus of claim 11, wherein the search engine query further comprises non-speech information, wherein the instructions further configure the apparatus to add a non-speech information dimension to the query matrix and the transcript matrix.
19.	(original)	The computing apparatus of claim 18, wherein the non-speech information is an emotion model:
the non-speech information dimension of the query matrix being a query flag; and
the non-speech information dimension of the transcript matrix being an output of the emotion model.
20.	(original)	The computing apparatus of claim 18, wherein the non-speech information is speaker metadata:

the non-speech information dimension of the transcript matrix being an indication of a speaker.

Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Jaech et al. US2018/0349477 discloses a system query match matrix with term embeddings and using exact match channel to match words and patterns based on query and document matrices. Pidduck et al. US2018/0330009 teaches a search module in a search tree to provide results by implementing term process for terms using an index, an operator process for search operator, a match iterator for matching a value in a region. Arn et al. US2011/0319160 teaches streaming audio content to be converted to text with metadata captions and performing Short time Fourier transform. Eugene Rules list teaches then operator where Part operand1 only occurs if part operand2 also occurs in the same construct.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of parsing query into a matrix and documents to be searched into a matrix and determine which terms of the matrices match up The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153